DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022, has been entered.
Claims 1, 3-5, 8, 12, 14, 16, 17, 19-24, 29 and 30 are currently pending in the application.  Claims 6, 10, 13 and 25-28 have been cancelled.  All previous rejections of claims 6, 10, 13 and 25-28 have been withdrawn in view of the cancellation of claims 6, 10, 13 and 25-28.
The previous objection to the drawings has been withdrawn in view of the drawings filed August 31, 2022.  The previous 112 (a) rejections have been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 has been amended to claim that the “crystal promoter” has a melting point of at least 40 degrees Celsius.  However, the instant specification only has two mentions of “crystal promoter,” (p. 3 “Fat stabilizer…; p. 8 “In some cases…”) and neither mention includes the melting point of the crystal promoter.  Therefore, applicant is not considered to have support in the specification and claims as originally filed for a crystal promoter having a melting point of at least 40 degrees Celsius.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 has been amended to claim “fatty ingredients in an amount of at least 45%, wherein the fatty ingredients which comprise a crystal promoter are characterized by a melting point of at least 40 degrees Celsius.”  “The fatty ingredients which comprise a crystal promoter” lacks antecedent basis where the claim previously only recites “fatty ingredients” but does not mention the presence of a crystal promoter.  
Additionally, it is unclear what is to be “characterized by a melting point of at least 40 degrees Celsius.”  Looking to the instant specification, it will be considered that any portion of the fatty ingredients that has a melting point of at least 40 degrees Celsius will be considered to meet the claim, consistent with the 1st paragraph in “Summary of the Invention” and the 1st paragraph of “Detailed Description of the Invention.”
Claim 30 recites the limitation "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the composition” will be considered to refer to “the substrate” of claim 22.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, 12, 14, 16, 17, 19-24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Krawczyk et al. (US 5,505,982) in view of Dario et al (WO 2009/103137) with evidence provided by Boateng et al. (Boateng, L., Ansong, R., Owusu, W.B., Steiner-Asiedu, M. 2016. “Coconut oil and palm oil’s role in nutrition, health and national development: A review.” Ghana Med. J. vol. 50, pp. 189-196) and Joseph (Joseph, M. 2021. “Cocoa Butter 101: Nutrition Profile, Health Benefits and Tasty Recipes.” downloaded February 22, 2022, from https://www.nutritionadvance.com/cocoa-butter-nutrition/).
Regarding claims 1, 4, 5 and 8, Krawczyk et al. teach a fat-based edible composition comprising a flavor base that is dark chocolate (i.e., chocolate liquor), hydrocolloids (i.e., FD 006 microcrystalline cellulose), edible oil comprising fatty acids (i.e., cocoa butter) and emulsifying agents (e.g., Table 18 formulation 4d).
The emulsifying agent in Table 18, formulation 4d is Admul WOL, which is polyglycerol polyricinoleate.
Krawczyk et al. do not exemplify compositions comprising combinations of two or three emulsifiers as required by claims 1 and 4.  However, Krawczyk et al. do teach emulsifiers including polyglycerol polyricinoleate, sucrose esters of fatty acids (e.g., sucrose monostearate) and mixtures of mono and diglycerides as suitable for inclusion in their compositions (Example 27).  Therefore, it would have been obvious to have included two or three emulsifiers as claimed in a composition as claimed where the claimed emulsifiers are taught by the prior art to be included in fat-based edible compositions.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP § 2144.06 (I).  One of ordinary skill would have had the reasonable expectation that combinations of emulsifiers as claimed would continue to provide suitable fat-based compositions.
Krawczyk et al. are silent as to the presence of a crystal promoter.
Dario et al. teaches that cocoa butter is known to be partially replaced by coconut oil in chocolate products (p. 21 lines 16-18).
Therefore, it would have been obvious to have replaced a part of the cocoa butter as taught by Krawczyk et al. with coconut oil as taught by Dario et al. as coconut oil was a known cocoa butter replacer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP § 2144.06 (I).
Coconut oil is a crystal promoter and comprises lauric fatty acids as evidenced by Boateng et al. (p. 193).
Regarding the composition being “for preparing food products,” this statement is considered to be directed to the intended use of the composition.  Given the claims are to an “edible composition”, this limitation is not considered to further limit the claim.  Regardless, Krawczyk et al. teach an edible composition that is incorporated into many different food products (col. 6 lines 56-64).  Therefore, it would have been obvious to have used the composition “for preparing food products.”
Regarding claim 3, Krawczyk et al. are silent as to their composition further comprising a vegetable fat.
Dario et al. teaches that cocoa butter is known to be partially replaced by combinations of coconut oil and palm oil (i.e., a vegetable fat) in chocolate products (p. 21 lines 16-18).
Therefore, it would have been obvious to have replaced a part of the cocoa butter as taught by Krawczyk et al. with palm oil, a vegetable fat, as taught by Dario et al. as palm oil was a known cocoa butter replacer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP § 2144.06 (I).  The further inclusion of a vegetable fat such as palm oil would have required no more than routine experimentation, and would have been expected to continue to provide a suitable chocolate product as palm oil was known to be included in chocolate products well before the instant invention.
Regarding claim 12, given the coconut oil of Dario et al. comprises lauric acid, as evidenced by Boateng et al. (p. 193), and lauric acid has a melting point of at least 40 degrees Celsius, the presence of the coconut oil as set forth above with regard to claim 1 is also considered to meet claim 12.
Regarding claims 14, 16 and 17 to the amounts of the different emulsifiers, Krawczyk et al. teach 0.5% polyglycerol polyricinoleate in Table 18 formulation 4d.  They also generally teach 50.6 g cellulose/surfactant at 90%/10%, which provides 5.6 g surfactant in 500 g chocolate, or ~1% by weight total surfactant (e.g., Table 18 Formulation 4c; Example 27).  Therefore, it would have been obvious to have utilized a combination of surfactants, and in amounts as claimed, as the total amount of surfactant claimed is consistent with the amounts of surfactant reported by the prior art.  Further, both the prior art and the instant invention are utilizing the surfactant in combination with a hydrocolloid to provide a fat-based substrate.  Therefore, the claimed amounts are not considered to represent an unobvious contribution over the prior art.
Regarding claim 19, Krawczyk et al. teach the cocoa butter present at 4% by weight of the composition (e.g., Table 18 formulation 4d).  Therefore, where it would have been obvious to have replaced part of the cocoa butter of Krawczyk et al. with coconut oil as set forth above with regard to claim 1, it further would have been obvious to have included an amount of coconut oil/crystal promoter as claimed, as the claimed amount is consistent with the amounts reported in the prior art.
Regarding claim 20, Krawczyk et al. teach chocolate compositions comprising flavors at 0.52% (e.g., Table 3).  Therefore, it would have been obvious to have included flavor in an amount as claimed in the compositions of Krawczyk et al. as the claimed amounts are consistent with the amounts of flavor reported in the prior art.
Regarding claim 21, Krawczyk et al. do not specifically teach their compositions provided in a frozen or chilled state.  However, where Krawczyk et al. teach chocolate compositions, it would have been obvious to have provided the compositions in a frozen or chilled state in order to minimize the chance that the chocolate products would melt during storage.
Regarding claims 22-24, Krawczyk et al. teach a fat-based edible substrate comprising a dark chocolate flavor base (i.e., chocolate liquor), hydrocolloids (i.e., FD 006 microcrystalline cellulose), edible oil comprising fatty acids (i.e., cocoa butter) and emulsifying agents (e.g., Table 18 formulation 4d).  Where cocoa butter comprises fatty acids having a melting point of at least 40°C (e.g., stearic acid) it is considered to meet the limitation of a fatty ingredient characterized by a melting point of at least 40°C.  
The emulsifying agent in Table 18, formulation 4d is Admul WOL, which is polyglycerol polyricinoleate.
Krawczyk et al. do not exemplify compositions comprising combinations of two emulsifiers as claimed.  However, they do teach emulsifiers including polyglycerol polyricinoleate, sucrose esters of fatty acids (e.g., sucrose monostearate) and mixtures of mono and diglycerides as suitable for inclusion in their compositions (Example 27).  Therefore, it would have been obvious to have included two as claimed in a composition as claimed as the claimed emulsifiers are taught by the prior art to be included in fat-based edible compositions.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP § 2144.06 (I).  One of ordinary skill would have had the reasonable expectation that combinations of emulsifiers as claimed would continue to provide suitable fat-based compositions.
Krawczyk et al. do not specifically teach their compositions provided in a frozen or chilled state.  However, where Krawczyk et al. teach chocolate compositions, it would have been obvious to have provided the compositions in a frozen or chilled state in order to minimize the chance that the chocolate products would melt during storage.
Regarding the content of fatty ingredients, the dark chocolate of Krawczyk et al. comprises 231.9 g “fatty ingredients” (i.e., chocolate liquor and cocoa butter), which is 46% of Formulation 4d (Table 18).
Krawczyk et al. are silent as to the fatty ingredient comprising a crystal promoter and a melting point of at least 40 degrees Celsius.
Dario et al. teaches that cocoa butter is known to be partially replaced by coconut oil in chocolate products (p. 21 lines 16-18). Boateng et al. provides evidence that coconut oil includes lauric fatty acids (p. 193).  Lauric fatty acid has a melting point of greater than 40 degrees Celsius.
Therefore, it would have been obvious to have replaced a part of the cocoa butter as taught by Krawczyk et al. with coconut oil as taught by Dario et al. as coconut oil was a known cocoa butter replacer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP § 2144.06 (I).  The inclusion of coconut oil to replace a portion of the cocoa butter of Krawczyk et al. would have been expected to continue to provide a suitable fat-based substrate as coconut oil is taught in the art as a replacement for cocoa butter.
Regarding the substrate being “for preparing food products,” this statement is considered to be directed to the intended use of the substrate.  Given the claims are to a “substrate”, this limitation is not considered to further limit the claim.  Regardless, Krawczyk et al. teach an edible substrate that is incorporated into many different food products (col. 6 lines 56-64).  Therefore, it would have been obvious to have used the substrate “for preparing multiple food products.”
Regarding claims 29 and 30, Krawczyk et al. teach their product for preparing baking products and dessert products (col. 6 lines 56-64).

Response to Arguments

Applicant’s arguments filed August 31, 2022, have been fully considered, but they are not persuasive. 
Applicant opens their remarks with a description of the inventive product, and notes that the present invention is directed to a composition that can be used for the preparation of diverse multiple food products (Remarks, pp. 9-10).
These arguments are not persuasive.  The pending claims are to an edible composition “comprising” a flavor, hydrocolloids, an edible oil, emulsifying agents and a crystal promoter.  While Applicant asserts that it is the amount of water added that allows the inventive composition to be processed into the resultant disparate composition, the examiner notes that the arguments and showings in the specification are not commensurate in scope with the claims.  There are a number of different flavors claimed, and the only ingredients that are claimed in any specific amounts are the emulsifiers and flavorings.  Applicant has amended claim 22 to claim an amount of “fatty ingredients,” but nowhere in the spec is it stated what is considered a “fatty ingredient” or not.  The Examiner finds no specific examples of the inventive composition in the instant specification.  From pages 2 to 6 of the instant specification there are description of possible components, but it is not clear what specific compositions are used to make the “bar-shaped portions” that are included in the Examples.
Applicant argues that Krawczyk does not each products comprising at least 45% fatty ingredients (Remarks, pp. 11-12).
The Examiner disagrees.  The claim recites an amount of “fatty ingredients,” not an amount of “fat.”  Cocoa liquor, comprising ~50 wt. % fat, and cocoa butter are both reasonably considered “fatty ingredients” to meet the instant claims.
Applicant argues that it would not have been obvious to have provided the compositions of Krawczyk in a frozen or chilled state as freezing or chilling the emulsion may result in oiling off of the fat (Remarks, p. 13).
Attorney arguments cannot take the place of evidence.  Where freezing or chilling “may” result in oiling off of the fat, and where there is no temperature claimed for the “frozen or chilled state,” the claims continue to be rejected over Krawczyk as set forth above.
Regarding the rejection over Krawczyk  in view of Dario, Applicant argues that that coconut oil has a melting temperature of around 25°C and cannot be considered to be a fat stabilizer that is a crystal promoter (Remarks, p. 14).
This argument is not persuasive.  Initially, as noted in the 112(b) rejection above, it is not clear from the claims that the crystal promoter has a melting point of at least 40 degrees Celsius.  Further, as indicated in the rejection with evidence from Boateng et al., coconut oil comprises lauric acid which has a melting point of at least 40°C as claimed.  Lauric acid is the same crystal promoter/fat stabilizer as recited in the instant specification at p. 3 in the paragraph beginning “Fat stabilizer…”.  Therefore, where Dario teaches coconut oil is known to be utilized as a cocoa butter replacement, which in turn provides the composition with a crystal promoter as claimed, the claims continue to be considered obvious over the applied prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791